Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 & 13-24 have been allowed. The following is an examiner’s statement of reasons for allowance:  There is neither motivation nor rationale for why one of ordinary skill in the art would use an adjustment device upstream of a transfer region which includes a rod and indexing plates to reorient an egg to a position onto holders of a conveyor belt, wherein the reorientation results in the egg with either the egg bottom or the egg top in the holders. (Figure 3, the figure to be published on the first page of the patent, the egg bottom is identified as #101 and the top #102, wherein the bottom is the wider portion of the egg.)  Having a device that provides either orientation reduces the need for separate devices for each reorientation.
The closest art issued to Koch (US 3,592,327) discloses one transfer station that produces reorientation with an egg top placed in cup holders. Moreover, it produces reorientation with elements OTHER THAN tracks, rods and indexing plates. Meya (US 4,645,058) also produces reorientation with an egg bottom placed in a cup. However, it would NOT have been obvious to one of ordinary skill in the art to combine Meya with Koch as the combination would destroy the purpose of both. 
Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652